SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1189
CA 12-00379
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


RAYMOND PINK AND MICHELLE PINK, PLAINTIFFS,

                      V                           MEMORANDUM AND ORDER

MATTHEW RICCI, DEFENDANT-APPELLANT,
MARK WILBUR, CHRISTIN WILBUR, ROME YOUTH
HOCKEY ASSOCIATION, INC., WHITESTOWN YOUTH
HOCKEY ASSOCIATION, INC., CITY OF ROME,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANT.
(APPEAL NO. 2.)


HISCOCK & BARCLAY, LLP, SYRACUSE (MATTHEW J. LARKIN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

GOLDBERG SEGALLA LLP, SYRACUSE (CORY DECRESENZA OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS MARK WILBUR AND CHRISTIN WILBER.

ROEMER WALLENS GOLD & MINEAUX, LLP, ALBANY (BENJAMIN D. HEFFLEY OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS ROME YOUTH HOCKEY ASSOCIATION,
INC. AND WHITESTOWN YOUTH HOCKEY ASSOCIATION, INC.


     Appeal from an order of the Supreme Court, Oneida County (Anthony
F. Shaheen, J.), entered November 21, 2011 in a personal injury
action. The order, upon reargument, reaffirmed a prior order granting
the cross motions of defendants Rome Youth Hockey Association, Inc.,
Whitestown Youth Hockey Association, Inc., Mark Wilbur and Christin
Wilbur for summary judgment on their cross claims for contribution
against defendant Matthew Ricci.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and the cross motions of
defendants Mark Wilbur and Christin Wilbur and defendants Rome Youth
Hockey Association, Inc. and Whitestown Youth Hockey Association, Inc.
for summary judgment on their cross claims for contribution against
defendant Matthew Ricci are denied.

     Same Memorandum as in Pink v Ricci ([appeal No. 1] ___ AD3d ___
[Nov. 9, 2012]).



Entered:    November 9, 2012                    Frances E. Cafarell
                                                Clerk of the Court